In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________
                    No. 02-22-00012-CV
               ___________________________

                    JIM COKER, Appellant

                              V.

RCI DINING SERVICES, LLC, WKC, INC., AND RCI HOSPITALITY
               HOLDINGS, INC., Appellees




             On Appeal from the 17th District Court
                    Tarrant County, Texas
                Trial Court No. 017-306423-19


            Before Womack, Wallach, and Walker, JJ.
              Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On January 12, 2022, and January 25, 2022, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal

unless appellant paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellant

has not done so. See Tex. R. App. P. 5, 12.1(b).

       Because appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015,1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: March 3, 2022




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).


                                           2